                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO

ELISA L. BACA,

                      Plaintiff,

v.                                                          Civ. No. 18-1130 SMV

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

                      Defendant.

     ORDER ON UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINES

       THIS MATTER coming before the Court upon Plaintiff’s Unopposed Motion to

Extend Briefing Deadlines, it being stated that opposing counsel concurs in the granting of

the Motion, and the Court having read the Motion and being fully advised of the premises,

       IT IS THEREFORE ORDERED that Plaintiff is granted through May 8, 2019 to

serve her Motion to Reverse or Remand for a Rehearing with Supporting Memorandum.

       IT IS FURTHER ORDERED that Defendant is granted through July 8, 2019 to

serve her Response, and Plaintiff through July 22, 2019 to serve her reply.




                                             HONORABLE STEPHAN M. VIDMAR
                                             UNITED STATES MAGISTRATE JUDGE
Submitted and Approved By:




/s/Michael D. Armstrong
Michael D. Armstrong
Attorney for Plaintiff
220 Adams St. SE, Suite B
Albuquerque, NM 87108
Bus. (505) 890-9056
Fax. (505) 266-5860



Email Approval on April 8, 2019
Manuel Lucero, AUSA
manny.lucero@usdoj.gov
United States Attorney's Office
District of New Mexico
P.O. Box 607
Albuquerque, NM 87103
(505) 224-1504
(505) 346-7205 fax




                                  2
